ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that ROBERT B. FEUCHTBAUM of NORTH HALEDON, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.15(b) (failure to safeguard property of a third party), RPC 1.16(d) (failure to return client’s file on termination of representation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ROBERT B. FEUCHTBAUM is hereby reprimanded; and it is further
*473ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.